DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1: The newly added limitation “the first voltage is less than the second voltage, the second signal input terminal being suspended causes that the first voltage V1 is output by the drive chip and the second signal input terminal receiving the second voltage signal causes that the second voltage V2 is output by the drive chip” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter. In addition, when the second signal input terminal being suspended, it is not enable the second signal input terminal to receive the second voltage signal. Therefore, it is not enable one skilled in the art to make and/or use claim invention.
As to claims 2-13: Claims 2-13 are dependent claims of claim 1. Therefore, claims 2-13 are rejected with same rationale as claim 1.
As to claim 14: The newly added limitation “the first voltage is less than the second voltage, the second signal input terminal being suspended causes that the first voltage V1 is output by the drive chip and the second signal input terminal receiving the second voltage signal causes that the second voltage V2 is output by the drive chip” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter. In addition, when the second signal input terminal being suspended, it is not enable the second signal input terminal to receive the second voltage signal. Therefore, it is not enable one skilled in the art to make and/or use claim invention.
As to claims 15-20: Claims 15-20 are dependent claims of claim 14. Therefore, claims 15-20 are rejected with same rationale as claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYOO et al (US 2018/0373094 A1) in view of QIU (CN 102857099 A) and Nathan et al (US 2016/0104411 A1).
As to claim 14: Ryoo discloses a display panel (Figs. 1-4, “a display panel 110”; ¶0020) comprising: 
a display area for displaying according to a drive signal (Figs. 1-4, “a display area 304” for displaying according to a drive signal; ¶0020-0037), and 
a peripheral circuit area electrically connected with the display area for supplying power to the display area and providing the drive signal (Fig. 4 shows “a peripheral circuit area 300” electrically connected with the display area for supplying power to the display area and providing the drive signal’ ¶0020-0037); 
wherein the peripheral circuit area comprises a driving circuit, the driving circuit comprises: a drive chip for outputting a working voltage (Fig. 2, wherein the peripheral circuit area comprises a driving circuit, the driving circuit comprises for outputting a working voltage; ¶0020-0037); 
a detection signal generation circuit comprising a first signal input terminal for receiving a first voltage signal and a second signal input terminal for receiving a second voltage signal, and generating a detection control signal for performing an aging detection according to the first voltage signal and the second voltage signal (Figs. 3-4, “a detection signal generation circuit 310” comprising a first signal input terminal for receiving a first voltage signal and a second signal input terminal for receiving a second voltage signal, and generating a detection control signal for performing an aging detection according to the first voltage signal and the second voltage signal; ¶0027-0037); and 
a feedback circuit, a first input terminal of the feedback circuit being electrically connected with a voltage output terminal of the drive chip, a second input terminal of the feedback circuit being electrically connected with an output terminal of the detection signal generation circuit, and a first output terminal of the feedback circuit being electrically connected with a feedback voltage input terminal of the drive chip, the feedback circuit being configured for receiving the detection control signal output by the detection signal generation circuit and the working voltage provided by the drive chip, generating a feedback voltage according to the detection control signal and the working voltage and output the feedback voltage to the drive chip, thereby the drive chip adjusting the working voltage from a first voltage V1 to a second voltage V2 required for the aging detection according to the feedback voltage (Figs. 3-4, “a feedback circuit 406”, a first input terminal of the feedback circuit being electrically connected with “a voltage output terminal FB” of the drive chip, a second input terminal of the feedback circuit being electrically connected with an output terminal of the detection signal generation circuit 310, and a first output terminal of the feedback circuit being electrically connected with a feedback voltage input terminal of the drive chip, the feedback circuit being configured for receiving the detection control signal output by the detection signal generation circuit and the working voltage provided by the drive chip, generating a feedback voltage according to the detection control signal and the working voltage and output the feedback voltage to the drive chip, thereby the drive chip adjusting the working voltage from a first voltage V1 to a second voltage V2 required for the aging detection according to the feedback voltage; ¶0020-0037, wherein “switching regulator 306 may increase the supply voltage provided to LED strings 302” represents the drive chip adjusting the working voltage from a first voltage V1 to a second voltage V2),
wherein the first voltage is less than the second voltage (Figs. 3-4, the first voltage is less than the second voltage; ¶0037).
Ryoo does not expressly disclose 6Attorney Docket No. 2807-PCT- USthe first voltage is less than the second voltage, the second signal input terminal being suspended causes that the first voltage V1 is output by the drive chip and the second signal input terminal receiving the second voltage signal causes that the second voltage V2 is output by the drive chip. However, Qiu teaches a detection circuit comprises a first input terminal; a second input terminal; and an output terminal, wherein the first input terminal receives a first voltage signal, and the second signal input terminal being suspended, causes a first output voltage signal is output from the output terminal of the detection signal, wherein the second input terminal receiving a second voltage signal, causes a second output voltage signal is output from the detection circuit (Fig. 1 shows “a detection M1” comprises a first input terminal; a second input terminal; an output terminal; and, wherein the first input terminal receives a first voltage signal, and the second signal input terminal being suspended, causes a first output voltage signal is output from the output terminal of the detection signal, wherein the second input terminal receiving a second voltage signal, causes a second output voltage signal is output from the detection circuit; ¶0005). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryoo to suspend a second signal input terminal, such that the first voltage is less than the second voltage, the second signal input terminal being suspended causes that the first voltage V1 is output by the drive chip and the second signal input terminal receiving the second voltage signal causes that the second voltage V2 is output by the drive chip as taught by Qiu. The motivation would have been in order to suspend the second input terminal when the first input terminal receiving the positive phase triangular wave (Qiu: claim 1). 
Ryoo and Qiu do not expressly discloses the driving circuit comprises a drive chip and use the terminology of aging detection. However, Nathan teaches a display device comprises a driving circuit further comprises a drive chip and terminology of an aging detection (Fig. 1-3, “a display device 10” comprises a driving circuit further comprises “a drive chip 20/110” and “a detection signal generation circuit 130” generates an aging detection; ¶0011, 0031-0032, 0108, 0254, 0274, 0305). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryoo and Qiu to substitute a drive IC chip (integrated circuit) for the driving circuit and the detection signal generation circuit generates an again detection as taught by Nathan. The motivation would have been in order to provide constant brightness, achieving high accuracy and reducing the effect of the aging of the pixel circuit (Nathan: ¶0006).
As to claim 1: Claim 1 is another version claim of claim 14. The combination of the prior arts Ryoo, Qiu and Nathan further discloses a drive circuit (Ryoo: Fig. 4, “a drive circuit 300”; ¶0020-0037; Nathan: Figs. 1-4, “a drive circuit 100”) comprising: 
a drive chip for outputting a working voltage (Ryoo: Fig. 4, a driving circuit for outputting a working voltage; ¶0020-0037; Nathan: Figs. 1-4, “a drive chip 20/110” for outputting a working voltage; ¶0011, 0274); 
a detection signal generation circuit comprising a first signal input terminal for receiving a first voltage signal and a second signal input terminal for receiving a second voltage signal, and generating a detection control signal for performing an aging detection according to the first voltage signal and the second voltage signal (Ryoo: Fig. 4, “a detection signal generation circuit 310” comprises a first signal input terminal for receiving a first voltage signal and a second signal input terminal for receiving a second voltage signal, and generating a detection control signal according to the first voltage signal and the second voltage signal; ¶0020-0037; Nathan: Figs. 1-4,  “a detection signal generation circuit 130” generating a detection control signal for performing an aging detection; ¶0031-0032, 0108, 0254, 0305); and 
a feedback circuit, a first input terminal of the feedback circuit being electrically connected with a voltage output terminal of the drive chip, a second input terminal of the feedback circuit being electrically connected with an output terminal of the detection signal generation circuit, and a first output terminal of the feedback circuit being electrically connected with a feedback voltage input terminal of the drive chip, the feedback circuit being configured for receiving the detection control signal output by the detection signal generation circuit and the working voltage provided by the drive chip, generating a feedback voltage according to the detection control signal and the working voltage and output the feedback voltage to the drive chip, thereby the drive chip adjusting the working voltage from a first voltage V1 to a second voltage V2 required for the aging detection according to the feedback voltage (Ryoo: Figs. 3-4, “a feedback circuit 406”, a first input terminal of the feedback circuit being electrically connected with “a voltage output terminal FB” of the drive chip, a second input terminal of the feedback circuit being electrically connected with an output terminal of the detection signal generation circuit 310, and a first output terminal of the feedback circuit being electrically connected with a feedback voltage input terminal of the drive chip, the feedback circuit being configured for receiving the detection control signal output by the detection signal generation circuit and the working voltage provided by the drive chip, generating a feedback voltage according to the detection control signal and the working voltage and output the feedback voltage to the drive chip, thereby the drive chip adjusting the working voltage from a first voltage V1 to a second voltage V2 required for the aging detection according to the feedback voltage; ¶0020-0037, wherein “switching regulator 306 may increase the supply voltage provided to LED strings 302” represents the drive chip adjusting the working voltage from a first voltage V1 to a second voltage V2), wherein the first voltage is less than the second voltage, the second signal input terminal being suspended causes that the first voltage V1 is output by the drive chip and the second signal input terminal receiving the second voltage signal causes that the second voltage V2 is output by the drive chip (Ryoo: Figs. 3-4, the first voltage is less than the second voltage; ¶0037; Qiu: Fig. 1 shows “a detection M1” comprises a first input terminal; a second input terminal; an output terminal; and, wherein the first input terminal receives a first voltage signal, and the second signal input terminal being suspended, causes a first output voltage signal is output from the output terminal of the detection signal, wherein the second input terminal receiving a second voltage signal, causes a second output voltage signal is output from the detection circuit; ¶0005). In addition, the same motivation is used as the rejection of claim 1.  
As to claims 2, 15: Claims 2, 15 are dependent claims of claims 1 and 14 respectively. The prior arts Ryoo and Nathan further discloses claim limitation of the detection signal generation circuit comprises: 
a voltage input branch for receiving the first voltage signal and the second voltage signal (Ryoo: Figs. 3-4, the first input terminal for receiving the first voltage signal; Nathan: Fig. 2A, “a voltage input branch 42” for receiving the first voltage signal and the second voltage signal); and 
a judgment branch electrically connected with the voltage input branch (Nathan: Fig. 2A, “a judgment branch 40” electrically connected with the voltage input branch), 
wherein the first voltage signal and the second voltage signal are input to the judgment branch through the voltage input branch, and the judgment branch generates the detection control signal according to the first voltage signal and the second voltage signal (Ryoo: Figs. 3-4, the first input terminal for receiving the first voltage signal and the second input terminal for receiving the second voltage signal; Nathan: Fig. 2A, the first voltage signal and the second voltage signal are input to the judgment branch 40 through the voltage input branch 42, and the judgment branch generates the detection control signal according to the first voltage signal and the second voltage signal). In addition, the same motivation is used as the rejection of claims 2 and 15.  
As to claims 3, 16: Claims 3, 16 are dependent claims of claims 2 and 15 respectively. The prior art Ryoo and Nathan further discloses claim limitation of the voltage input branch comprises: the first signal input terminal electrically connected with the judgment branch; the second signal input terminal electrically connected with the judgment branch and the first signal input terminal; and 3a first resistor, one terminal of the first resistor being electrically connected with the first signal input terminal, and another terminal of the first resistor being electrically connected with the second signal input terminal (Ryoo: Figs. 3-4, the first input terminal for receiving the first voltage signal and the second input terminal for receiving the second voltage signal; Nathan: Fig. 2A shows a first signal input terminal electrically connected with the judgment branch 40; a second signal input terminal electrically connected with the judgment branch 40 and the first signal input terminal; and “3a first resistor R”, one terminal of the first resistor being electrically connected with the first signal input terminal, and another terminal of the first resistor being electrically connected with the second signal input terminal). In addition, the same motivation is used as the rejection of claims 3 and 16.  

Claim(s) 4-10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYOO et al (US 2018/0373094 A1) in view of QIU (CN 102857099 A) and Nathan et al (US 2016/0104411 A1), hereinafter Ryoos as applied to claims 3, 16 above, and further in view of LI et al (US 2019/0206338 A1).
As to claims 4, 7: Claims 4, 17 are dependent claims of claims 3 and 16 respectively. The combination of the prior arts Ryoo and Nathan further disclose claim limitation of the judgment branch comprises a comparator (Nathan: Fig. 2A, a comparator), an input terminal of the comparator is electrically connected with the first signal input terminal, an input terminal of the comparator is electrically connected with the first resistor and the second signal input terminal (Nathan: Fig. 2A, a positive input terminal of the comparator is electrically connected with the first signal input terminal, a negative input terminal of the comparator is electrically connected with the first resistor and the second signal input terminal), and a comparison signal output terminal of the comparator is electrically connected with the first input terminal of the feedback circuit (Ryoo: Fig. 4 shows the output terminal of the detection signal generation circuit is electrically connected with the first input terminal of the feedback circuit 420; Nathan: Fig. 2A, a comparison signal output terminal of the comparator  40 is electrically connected with the first input terminal of the feedback circuit 44).  
Ryoos does not expressly disclose the comparator has a positive input terminal and a negative input terminal. However, Li teaches a comparator includes a positive input terminal and a negative input terminal (Fig. 2, “a comparator 2031” includes a positive input terminal and a negative input terminal). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryoos to have the comparator includes a positive input terminal and a negative input terminal, such that the positive input terminal of the comparator is electrically connected with the first signal input terminal, the negative input terminal of the comparator is electrically connected with the first resistor and the second signal input terminal as taught by Li. The motivation would have been in order to have the comparing module comprises a comparator, a positive input terminal of the comparator receives the output value detected by the detecting module and a negative input terminal of the comparator receives the predetermined value (Li: ¶0011).
As to claim 5: Claims 5, 18 are dependent claims of claims 4 and 17 respectively. The prior arts Ryoo, Qiu, Nathan, and Li further disclose claim limitation of the feedback circuit comprises: an adjustment branch electrically connected with the voltage output terminal of the drive chip through the first input terminal of the feedback circuit, and electrically connected with the feedback voltage input terminal of the drive chip through the first output terminal of the feedback circuit, the adjustment branch being configured for generating the feedback voltage according to the detection control signal and the working voltage and outputting the feedback voltage to the drive chip, thereby the drive chip adjusting the working voltage from the first voltage V1 to the second voltage V2 required for the aging detection according to the feedback voltage (Ryoo: Fig. 4, an adjustment branch electrically connected with the voltage output terminal of the drive chip through the first input terminal of the feedback circuit, and electrically connected with the feedback voltage input terminal of the drive chip through the first output terminal of the feedback circuit, the adjustment branch being configured for generating the feedback voltage according to the detection control signal and the working voltage and outputting the feedback voltage to the drive chip, thereby the drive chip adjusting the working voltage to the voltage required for the aging detection according to the feedback voltage; ¶0020-0037; Qiu: Fig. 1 shows the detection control signal for adjusting the output voltage signal from the first output voltage to the second output voltage according to the status of the second input terminal; Nathan: Figs. 2A-2B, an adjustment branch electrically connected with the voltage output terminal of the drive chip 20 through the first input terminal of the feedback circuit, and electrically connected with the feedback voltage input terminal of the drive chip through the first output terminal of the feedback circuit, the adjustment branch being configured for generating the feedback voltage according to the detection control signal and the working voltage and outputting the feedback voltage to the drive chip, thereby the drive chip adjusting the working voltage to the voltage required for the aging detection according to the feedback voltage; ¶0031-0032, 0108, 0254, 0305); and 
a switch branch, a first input terminal of the switch branch being electrically connected with the comparison signal output terminal of the comparator, a second input terminal of the switch branch being electrically connected with the adjustment branch through a second output terminal of the adjustment branch, and an output terminal of the switch branch being electrically connected with the feedback voltage input terminal of the drive circuit and the first output terminal of the feedback circuit, the switch branch is configured for receiving the detection control signal and controlling the feedback voltage output by the adjustment branch according to the detection control signal (Ryoo: Fig. 4, the first input terminal of the feedback circuit is electrically connected to the output terminal of the drive circuit and the second input terminal of the feedback circuit is electrically connected to the output terminal of the detection control generation circuit; Li: Fig. 2, a switch branch, a first input terminal of the switch branch being electrically connected with the comparator signal output terminal 2301, a second input terminal of the switch branch being electrically connected with the adjustment branch PMIC, and an output terminal of the switch branch being electrically connected with the feedback voltage input terminal of the drive circuit 201, the switch branch is configured for receiving the detection control signal and controlling the feedback voltage output by the adjustment branch according to the detection control signal). In addition, the same motivation is used as the rejection of claim 5 and 18. 
As to claims 6, 19: Claims 6, 19 are dependent claims of claims 5 and 18 respectively. The prior arts Ryoo, Nathan, and Li further disclose claim limitation of the switch branch comprises a switch tube, a gate of the switch tube is electrically connected with the comparison signal output terminal of the comparator, a drain of the switch tube is electrically connected with the feedback voltage input terminal of the drive chip and the first output terminal of the feedback circuit, and a source of the switch tube is electrically connected with the second output terminal of the adjustment branch (Ryoo: Fig. 4, the output terminal of the driving circuit is electrically connected the output terminal of the feedback circuit; Nathan: Fig. 1-4, the driving circuit comprises a drive chip; Li: Fig. 2, the switch branch comprises “a switch tube Q1”, a gate of the switch tube is electrically connected with the comparison signal output terminal of the comparator 2301, a drain of the switch tube is electrically connected with the feedback voltage input terminal of the drive chip 201 and the first output terminal of the feedback circuit, and a source of the switch tube is electrically connected with the second output terminal of the adjustment branch). In addition, the same motivation is used as the rejection of claims 6, 19.  
As to claim 7: Claims 7, 20 are dependent claims of claims 6 and 19 respectively. The prior arts Ryoo, Nathan, and Li further disclose claim limitation of the adjustment branch comprises: a second resistor, one terminal of the second resistor being electrically connected with the feedback voltage input terminal of the drive chip, and another terminal of the second resistor being grounded; 4a third resistor, one terminal of the third resistor being electrically connected with the voltage output terminal of the drive chip, and another terminal of the third resistor being electrically connected with the second resistor, the feedback voltage output terminal of the drive chip and the drain of the switch tube; and a fourth resistor, one terminal of the fourth resistor being electrically connected with the source of the switch tube, and another terminal of the fourth resistor being electrically connected with the voltage output terminal of the drive chip and the third resistor (Ryoo: Fig. 4, the output terminal of the driving circuit is electrically connected the output terminal of the feedback circuit; Nathan: Fig. 1-4, the driving circuit comprises a drive chip; Li: Fig. 2, the adjustment branch comprises: “a second resistor R1”, one terminal of the second resistor being electrically connected with the feedback voltage input terminal of the drive chip 201, and another terminal of the second resistor being grounded; “4a third resistor R2”, one terminal of the third resistor being electrically connected with the voltage output terminal of the drive chip, and another terminal of the third resistor being electrically connected with the second resistor R1, the feedback voltage output terminal of the drive chip and the drain of the switch tube; and “a fourth resistor R3”, one terminal of the fourth resistor being electrically connected with the source of the switch tube, and another terminal of the fourth resistor being electrically connected with the voltage output terminal of the drive chip and the third resistor R2). In addition, the same motivation is used as the rejection of claims 7, 20.  
As to claim 8: Ryoo discloses the first voltage signal is higher, the switch regulator of the feedback circuit may increase the second voltage signal (Figs. 3-4, the first voltage signal is higher, the switch regulator of the feedback circuit may increase the second voltage signal; ¶0029-0037, wherein a target voltage represents the first voltage signal and the supply voltage represents the second voltage signal). 
As to claim 9: Claim 9 is a dependent claim of claim 6. The prior art Li further discloses claim limitation of the switch tube is a P-type switch tube (Fig. 2 shows the switch tube is a P-type switch tube). In addition, the same motivation is used as the rejection of claim 9.  
As to claim 10: Claim 10 is a dependent claim of claim 6. The prior art Li further discloses claim limitation of the switch tube is a triode or a field effect transistor (Fig. 2 shows a field effect transistor; ¶0012). In addition, the same motivation is used as the rejection of claim 10.  

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYOO et al (US 2018/0373094 A1) in view of QIU (CN 102857099 A) and Nathan et al (US 2016/0104411 A1), hereinafter Ryoo1 as applied to claims 5 above, and further in view of WOO (US 2009/0302903 A1).
As to claim 11: Claim 11 is a dependent claim of claim 5. The prior arts Ryoo, Nathan and Li further discloses a source of the switch tube is electrically connected with the feedback voltage input terminal of the drive chip and the first output terminal of the feedback circuit, and a drain of the switch tube being electrically connected with the second output terminal of the adjustment branch (Ryoo: Fig. 4, the output terminal of the detection signal generator circuit is electrically connected with the feedback voltage input terminal of the driving circuit and the first output terminal of the feedback circuit; Nathan: Figs. 1-4, the output terminal of the detection signal generator circuit is electrically connected with the feedback voltage input terminal of the drive chip and the first output terminal of the feedback circuit; Li: Fig. 2, a source of the switch tube Q1 is electrically connected with the feedback voltage input terminal of the drive chip 201 and the first output terminal of the feedback circuit, and a drain of the switch tube being electrically connected with the second output terminal of the adjustment branch).
Ryoo1 does not expressly disclose an inverter is electrically connected between the comparison signal output terminal of the comparator and the gate of the switch. However, Woo teaches a driving circuit comprises an inverter is electrically connected between a signal output terminal of a comparator and a gate of a switch (Fig. 3,  a driving circuit comprises “an inverter INV2” is electrically connected between “a comparison signal output terminal of a comparator 210” and “a gate of a switch MP6”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryoo1 to implement an inverter into the switch branch, such that the switch branch comprises: the inverter, an input terminal being electrically connected with the comparison signal output terminal of the comparator, and an output terminal being connected with the gate of the switch tube; and a switch tube, a gate of the switch tube is electrically connected with the output terminal of the inverter as taught by Woo. The motivation would have been in order to prevent the driving circuits from being reset before the internal supply voltage reaches the sufficient voltage level, thereby preventing an abnormal operation of the driving circuits (Woo: Abstract).
As to claim 12: Claim 12 is a dependent claims of claim 11. The prior arts Ryoo, Nathan, and Li further disclose claim limitation of the adjustment branch comprises: a second resistor, one terminal of the second resistor being electrically connected with the feedback voltage input terminal of the drive chip, and another terminal of the second resistor being grounded; 4a third resistor, one terminal of the third resistor being electrically connected with the voltage output terminal of the drive chip, and another terminal of the third resistor being electrically connected with the second resistor, the feedback voltage output terminal of the drive chip and the drain of the switch tube; and a fourth resistor, one terminal of the fourth resistor being electrically connected with the source of the switch tube, and another terminal of the fourth resistor being electrically connected with the voltage output terminal of the drive chip and the third resistor (Ryoo: Fig. 4, the output terminal of the driving circuit is electrically connected the output terminal of the feedback circuit; Nathan: Fig. 1-4, the driving circuit comprises a drive chip; Li: Fig. 2, the adjustment branch comprises: “a second resistor R1”, one terminal of the second resistor being electrically connected with the feedback voltage input terminal of the drive chip 201, and another terminal of the second resistor being grounded; “4a third resistor R2”, one terminal of the third resistor being electrically connected with the voltage output terminal of the drive chip, and another terminal of the third resistor being electrically connected with the second resistor R1, the feedback voltage output terminal of the drive chip and the drain of the switch tube; and “a fourth resistor R3”, one terminal of the fourth resistor being electrically connected with the source of the switch tube, and another terminal of the fourth resistor being electrically connected with the voltage output terminal of the drive chip and the third resistor R2). In addition, the same motivation is used as the rejection of claim 12.  
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior art Woo further discloses claim limitation of the switch tube is an N-type switch tube (Fig. 3 shows the switch tube MN3 is an N-type switch tube). In addition, the same motivation is used as the rejection of claim 13.  

Response to Arguments
Applicant’s arguments filed on March 10, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693